 

EXHIBIT 10.2

 

(English Translation of an Agreement originally drafted in Mandarin Chinese)

 

Agreement on Payment of Charges for the obtaining of Approval for Construction

 

Party A

:

Shanghai Quo Advertising Company Limited (CHINESE OMITTED)

 

Party B

:       Shanghai Zhong Ying Communication Engineering Company Limited
(CHINESE OMITTED)

 

1.

Definition of Charges

 

In this Agreement, “Charges” means the approval fees payable in order to obtain
the approval of the project for the construction of full coloured LED panels
project at Huangpu District of the City of Shanghai (“Project”).

 

2.

The Amount of Charges

 

The aggregate amount of the Charges shall be RMB300,000.00 only, inclusive of
all relevant taxes.

 

3.

Method of Payment

 

 

(a)

Party A agrees and undertakes that it will pay the sum of RMB300,000.00 to Party
B within 7 working days after the signing of the Business Joint Venture
Agreement between Shanghai Zhong Ying Communication Engineering Company
Limited(CHINESE OMITTED) and Shanghai Quo Advertising Company Limited (CHINESE
OMITTED) for the Project for the construction of full coloured LED panels at
Huangpu District of the City of Shanghai.

 

 

(b)

The Charges constitute all the charges and expenses payable by Party B in the
stage of the Project throughout the process for the application for approval for
the Project.

 

4.

Other Terms

 

 

(a)

Neither party to this Agreement may disclose the contents of this Agreement to a
third party in any manner without the disclosure being approved by both parties.
In the event of one of the parties hereto contravening this covenant the party
who violates this covenant shall bear and be responsible for all legal and
economical liabilities thereby occasioned.

 

1

 

--------------------------------------------------------------------------------



 

 

(b)

This Agreement will take effect officially on the date of signature of the same
by both Party A and Party B.

 

 

(c)

This Agreement is made in duplicate and each of Party A and Party B shall be
entitled to retain one of the duplicate and the duplicate Agreements shall have
equal effect under the law.

 

 

(d)

All matters that have not been adequately provided for in the terms of this
Agreement may be resolved by friendly negotiation between the parties hereto and
upon the parties reaching consensus on such matter, may be put into a legal
document as a supplement to these presents. Supplementary agreements like that
shall have legal effects equal to this Agreement.

 

 

Party A : Shanghai Quo Advertising  Party B : Shanghai Zhong Ying Company
Limited  Communication Engineering   Company Limited     Representative :
Representative :     /s/ Hu Xiao

/S/ Zhao Jun Ye

Name: Hu Xiao

Name: Zhao Jun Ye

       

Date of Signing :

Date of Signing : 

7th February, 2007

7th February, 2007 

(Seal of Corporation)

(Seal of Corporation)

 

 

 

 

 

 

 

 

 

2

 

--------------------------------------------------------------------------------